Matter of Davis v Rodriguez (2015 NY Slip Op 00608)





Matter of Davis v Rodriguez


2015 NY Slip Op 00608


Decided on January 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Davis v Rodriguez2015ny0060814016 106770/11 -5720] 400538/12 101625/13 401249/13 250516/14 250021/14This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on January 22, 2015Gonzalez, P.J., Renwick, DeGrasse, Manzanet-Daniels, Gische, JJ.14016 106770/11 -5720] 400538/12 101625/13 401249/13 250516/14 250021/14[*1] In re Washington Davis, et al., Petitioners,Hon. Julia L. Rodriguez, et al., Respondents.Washington Davis, petitioner pro se.Mageedah Akhtab, petitioner pro se.Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Julia L. Rodriguez, Hon. Kathryn Freed and 
The above-named petitioners having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JANUARY 22, 2015
CLERK